Citation Nr: 0728371	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  06-28 559	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from December 1948 to 
September 1952.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2006 rating action that denied service 
connection for tinnitus.

In February 2007, a Board Deputy Vice-Chairman granted the 
veteran's representative's December 2006 motion to advance 
this appeal on the Board's docket pursuant to the provisions 
of 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2006).

By decision of March 2007, the Board remanded this case to 
the RO for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Tinnitus was not shown present in service or for many 
years thereafter, and the most persuasive medical evidence 
addressing the relationship between such disability and the 
veteran's military service weighs against the claim for 
service connection.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A February 2006 pre-rating RO letter informed the veteran of 
the VA's responsibilities to notify and assist him in his 
claim, and what was needed to establish entitlement to 
service connection (evidence showing an injury or disease 
that began in or was made worse by his military service, or 
that there was an event in service that caused an injury or 
disease).  Thereafter, he was afforded opportunities to 
respond.  The Board thus finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records; 
reiterated the type of records that the VA would make 
reasonable efforts to get; and requested the veteran to 
furnish any medical records that he had that pertained to his 
claim.  The Board thus finds that that letter satisfies the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the 
February 2006 document meeting the VCAA's notice requirements 
was furnished to the veteran before the April 2006 rating 
action on appeal.  

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the Board finds that 
the veteran was furnished notice of the latter requirements 
in a March 2006 RO letter.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining all available service and post-service 
VA and private medical records through 2006.  The veteran was 
afforded a comprehensive VA audiological examination in March 
2006, and this matter was again considered by the same VA 
audiologist in August 2006. Significantly, the veteran has 
not identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In March 2006 and July 
2007, the veteran stated that he had no additional 
information or evidence to submit in connection with his 
claim.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that his current tinnitus had its onset 
in service as a result of exposure to noise from aircraft.

In this case, the service medical records are negative for 
complaints, findings, or diagnoses of any tinnitus.  Post-
service VA and private medical records from 1954 to February 
2006 are similarly negative for evidence of tinnitus.  A 
February 2006 audiological examination by C. F., Au.D., was 
negative for complaints, findings, or diagnoses of any 
tinnitus.

The first evidence of complaints of tinnitus was that noted 
on VA audiological examination of March 2006, over 53 years 
post service, at which time a many-year history of periodic 
binaural tinnitus was noted; although the veteran was 
uncertain when it began, he did not recall that it was 
present in service.  The examiner reviewed the claims folder 
and the veteran's service medical records, and noted that the 
veteran was stationed on an air base in military service and 
worked as a clerk near the flight lines, and that he worked 
as a funeral director as a civilian.  After examination and 
consideration of the veteran's history of military and 
occupational noise exposure, the examiner noted that tinnitus 
first presented some time after the veteran's military 
service, and opined that it was not likely to have been 
precipitated by military noise exposure since it began some 
time after service, and that it was not likely secondary to 
any possible service-connected hearing loss.

In August 2006, the same VA audiologist who evaluated the 
veteran in March 2006 noted that the veteran now contended 
that tinnitus had its onset in military service.  Due to the 
discrepancy in the dates of onset of the tinnitus, the 
audiologist stated that it was impossible to resolve this 
issue without resort to mere speculation.

On that record, the Board finds that the persuasive medical 
evidence is against the claim for service connection for 
tinnitus.  In reaching this conclusion, the Board accords 
great probative value to the March 2006 VA audiologist's 
notation that tinnitus first presented some time after the 
veteran's military service, and opinions that it was not 
likely to have been precipitated by military noise exposure 
since it began some time after service, and that it was not 
likely secondary to any possible service-connected hearing 
loss.   Those opinions were arrived at after a thorough and 
comprehensive review of the claims folder containing service 
and post-service medical records and the veteran's actual 
medical history; current audiological examination of the 
veteran and consideration of his history of military and 
occupational noise exposure; and with the benefit of the VA 
audiologist's special professional knowledge of matters 
pertaining to hearing disorders.  Thus, the Board finds the 
March 2006 VA audiologist's findings, observations, and 
conclusions to be dispositive of the question of service 
connection for tinnitus, and that these most persuasive, 
expert medical observations and opinions militate against the 
claim.  See Hayes v. Brown,  5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on a physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

In reaching this determination, the Board has also considered 
a November 2006 medical statement from Dr. C. F. wherein he 
noted the veteran's reported complaints of constant bilateral 
tinnitus since the 1950s; his history of exposure to loud 
aircraft engine noise in service, which he felt was quite 
likely the beginning of the tinnitus; and the lack of 
exposure to any significant amount of noise while working as 
a funeral director.  However, the Board finds that this 
evidence does not provide persuasive support for the 
veteran's claim that service connection for tinnitus is 
warranted.  Dr. C. F. apparently reached his conclusions 
after relying merely on the incomplete, inaccurate medical 
history as related by the veteran, and there is no indication 
of what, if any, records he reviewed in arriving thereat.  
There is no evidence that Dr. C. F. ever reviewed the claims 
folder, the veteran's service medical records (which do not 
support his contention that tinnitus had its onset in 
service), or the March 2006 VA audiological examination 
report (wherein the veteran reported the post-service onset 
of tinnitus).  The Board notes that, as a medical opinion can 
be no better than the facts alleged by a claimant, an opinion 
based on an inaccurate factual premise has no probative 
value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 179, 180 (1993).  Thus, the Board finds that the 
November 2006 medical report does not provide persuasive 
support for the veteran's claim that tinnitus had its onset 
in service or is related to any incident thereof.  

With respect to the veteran's assertions, the Board notes 
that he is competent to offer evidence as to facts within his 
personal knowledge, such as his own symptoms, including 
ringing in the ears.  However, medical questions of diagnosis 
and etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38  
(1994).  Thus, a layman such as the veteran, without the 
appropriate medical training or expertise, is not competent 
to render a persuasive opinion on a medical matter such as 
the relationship between any current tinnitus, his military 
service, and any incident thereof.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).

For all the foregoing reasons, the Board finds that the claim 
for service connection for tinnitus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


